ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_11_EN.txt. 1057



            SEPARATE OPINION OF JUDGE BHANDARI



   Concur with the conclusions of the majority — Existence of a dispute is central
to the exercise of the Court’s jurisdiction — On the basis of documents and
pleadings of the Parties, no dispute existed — ICJ lacks jurisdiction — Greater
emphasis ought to have been given that no dispute existed and lesser on the
Respondent’s awareness — Other preliminary objections should have been
adjudicated in the facts of this case — Monetary Gold principle — Judgment falls
outside the judicial functions of the Court.


  1. I concur with the conclusions of the majority Judgment upholding
the objection to jurisdiction raised by the United Kingdom based on the
absence of a dispute. However, I wish to append a separate opinion to
expand the basis of the reasoning of the Judgment. I also propose to deal
with another aspect of this case, that in the facts of this case, the Court
ought to have dealt with the other preliminary objections raised by the
United Kingdom because the issues raised in the case aﬀect not only the
Parties, but also the entire humanity. Additionally, adjudicating these
objections would have further crystallized the controversy involved in the
case, particularly when all documents, pleadings and submissions were
placed on record in extenso.


   2. The question, which needs to be decided, is whether from the docu-
ments, pleadings and the conduct of the Parties it can be established that
a dispute existed between them at the time of ﬁling the Application in the
terms prescribed by the applicable legal instruments and the Court’s juris-
prudence.
   3. Under Article 36, paragraph 2, and Article 38, paragraph 1, of the
Statute of the Court, it can only exercise its jurisdiction in case of a dis-
pute between the parties. The concept of “dispute”, and more speciﬁcally
“legal dispute”, is thus central to the exercise of the Court’s jurisdiction.
The majority Judgment acknowledges this and reﬂects on certain key
aspects from the Court’s jurisprudence on this concept.
   4. Any analysis of the existence of a dispute should start with a deﬁni-
tion of the term “dispute”. Black’s Law Dictionary oﬀers the following
deﬁnitions, which may help in guiding the analysis:
         “Dispute: A conﬂict or controversy; a conﬂict of claims or rights;
      an assertion of a right, claim, or demand on one side, met by contrary
      claims or allegations on the other.”
         “Legal dispute: Contest/conﬂict/disagreement concerning lawful
      existence of (1) a duty or right, or (2) compensation by extent

228

1058      nuclear arms and disarmament (sep. op. bhandari)

      or type, claimed by the injured party for a breach of such duty or
      right.”
   5. In Georgia v. Russian Federation, in determining whether a legal dis-
pute existed between the Parties at the time of the ﬁling of the Applica-
tion, the Court undertook a detailed review of the relevant diplomatic
exchanges, documents and statements. The Court carried out an extensive
analysis of the evidence, covering numerous instances of oﬃcial Georgian
and Russian practice from 1992 to 2008. The Court found that most of
the documents and statements before it failed to evidence the existence of
a dispute, because they did not contain any “direct criticism” against the
Respondent, did not amount to an “allegation” against the Respondent
or were not otherwise of a character that was suﬃcient to found a justi-
ciable dispute between the Parties, and in this case the Court also held
that it is a matter of substance and not a question of form or procedure
(Application of the International Convention on the Elimination of All
Forms of Racial Discrimination (Georgia v. Russian Federation),
Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), pp. 84-91,
paras. 30-46).

   6. In Belgium v. Senegal, the Court similarly carried out a systematic
review of the diplomatic exchanges that had preceded the ﬁling of the
Application in order to ascertain if the dispute had been properly notiﬁed
to Senegal. The Court, in that case, concluded that at the time of the ﬁl-
ing of the Application, the dispute between the parties did not relate to
breaches of obligation under customary international law and that it had
thus no jurisdiction to decide Belgium’s claims (Questions relating to the
Obligation to Prosecute or Extradite (Belgium v. Senegal), Judgment,
I.C.J. Reports 2012 (II), pp. 433-435, paras. 24-26).
   7. In another important case, Mavrommatis Palestine Concessions, the
Court considered that a dispute is “a disagreement on a point of law or
fact, a conﬂict of legal views or of interests” between parties (Mavrom-
matis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A,
No. 2, p. 11). In the South West Africa cases, the Court laid down the
criterion for the existence of a dispute, which is that the claim of one
party be positively opposed by the other (South West Africa (Ethiopia v.
South Africa; Liberia v. South Africa), Preliminary Objections, Judgment,
I.C.J. Reports 1962, p. 328).

   8. On application of the Court’s Statute and its jurisprudence to the
documents and pleadings placed before the Court, the irresistible conclu-
sion is the absence of any dispute between the Parties, and consequently,
on the facts of this case, the Court lacks jurisdiction to deal with this case.
   9. The majority Judgment, instead of looking into these aspects closely,
chose to focus mainly on the lack of awareness of the Respondent of the
impending dispute. The Judgment considers that “a dispute exists when it
is demonstrated, on the basis of the evidence, that the respondent was

229

1059      nuclear arms and disarmament (sep. op. bhandari)

aware, or could not have been unaware, that its views were ‘positively
opposed’ by the applicant” (Judgment, para. 41).

   10. The Court has the freedom to choose any preliminary objection
when examining its own jurisdiction. In doing so, it usually chooses the
most “direct and conclusive one”. Christian Tomuschat summarized the
situation in clear terms in his contribution on Article 36 to the handbook
The Statute of the International Court of Justice — A Commentary (Sec-
ond Edition). He stated:
         “The Court is free to choose the grounds on which to dismiss a case
      either for lack of jurisdiction or as being inadmissible. It does not
      have to follow a speciﬁc order, nor is there any rule making it com-
      pulsory to adjudge ﬁrst issues of jurisdiction before relying on lack of
      admissibility. The Court generally bases its decisions on the ground
      which in its view is ‘more direct and conclusive’. In pure legal logic,
      it would seem inescapable that the Court would have to rule by order
      of priority on objections related to jurisdiction. However, such a strict
      procedural regime would be all the more infelicitous since the border-
      line between the two classes of preliminary objections is to some
      extent dependent on subjective appreciation. The Court therefore
      chooses the ground which is best suited to dispose of the case (‘direct
      and conclusive’).” 1
   11. This freedom of the Court was ﬁrst stated in the Certain Norwe-
gian Loans (France v. Norway) case, where the Court considered that its
jurisdiction was being challenged on two grounds, and that the Court is
free to base its decision on the ground which in its judgment is more
direct and conclusive (Certain Norwegian Loans (France v. Norway),
Judgment, I.C.J. Reports 1957, p. 25).
   12. This position has consistently been taken by the Court in the years
since the Certain Norwegian Loans matter (see, for example, Aerial Inci-
dent of 27 July 1955 (Israel v. Bulgaria), Judgment, I.C.J. Reports 1959,
p. 146; Aegean Sea Continental Shelf (Greece v. Turkey), Judgment,
I.C.J. Reports 1978, pp. 16-17; Aerial Incident of 10 August 1999 (Paki-
stan v. India), Jurisdiction, Judgment, I.C.J. Reports 2000, p. 24, para. 26;
and Legality of Use of Force (Serbia and Montenegro v. Belgium), Pre-
liminary Objections, Judgment, I.C.J. Reports 2004 (I), p. 298, para. 46).
   13. In the instant case, by choosing the lack of awareness on the part
of the Respondent as the main ground for the dismissal of the claim, it
appears, with respect, that the Court has chosen not to give emphasis to
the most “direct and conclusive” element of that ground for the dismissal
of the claim. The consequence is serious: lack of awareness on the part of
the Respondent can be easily cured by the Applicant by giving proper
notice of the dispute to the Respondent. In that case, the Marshall Islands

   1 Christian Tomuschat, The Statute of the International Court of Justice — A Commen-

tary (Second Edition), p. 707, para. 138, footnotes omitted.

230

1060     nuclear arms and disarmament (sep. op. bhandari)

could simply bring the case again before the Court. In my view, that
would be an undesirable result and should be discouraged. The real
ground for the dismissal of the case ought to have been the absence of a
dispute between the Parties. The majority Judgment has only dealt with
preliminary objection number one, and even while dealing with that
objection greater emphasis was not placed on the analysis of the docu-
ments and pleadings of the Parties, which reveals that there is no dispute
between them.
   14. The Parties have already submitted documents, pleadings and sub-
missions in extenso. In the facts of this case, this Court ought to have
examined the other preliminary objections. Otherwise, a re-submission of
the case again would entail a waste of the eﬀorts, time and resources
already spent by the Parties and the Court in adjudicating this matter.

   15. On careful consideration of all documents, pleadings and submis-
sions the irresistible conclusion is that no dispute exists between the Par-
ties. The majority Judgment ought to have rejected the Marshall Islands’
Application mainly on this ground.


                     Other Preliminary Objections

  16. In the facts of this case the Court should have examined the other
preliminary objections taken by the Respondent. All ﬁve preliminary
objections advanced by the United Kingdom are reproduced below:
 (i) The Court lacks jurisdiction because “there is no justiciable ‘dispute’
     between the Marshall Islands and the United Kingdom . . . within the
     meaning of this term in Articles 36 (2), 38 (1) and 40 (1) of the Court’s
     Statute, Article 38 (1) of the Rules, and relevant applicable custom-
     ary international law and jurisprudence” (Preliminary Objections of
     the United Kingdom of Great Britain and Northern Ireland of
     15 June 2015, hereinafter “POUK”, para. 6).


 (ii) The Court lacks jurisdiction “pursuant to the Optional Clause
      Declarations of the United Kingdom and the Marshall Islands, these
      Declarations being the sole basis relied upon by the Marshall
      Islands to found the jurisdiction of the Court” (POUK, para. 7).
(iii) Additionally or alternatively, “the Marshall Islands, by its Optional
      Clause Declaration of 24 April 2013, accepted the compulsory juris-
      diction of the Court only ‘for the purpose of the dispute’ that it now
      alleges with the United Kingdom. As such disputes are excluded from
      the jurisdiction of the Court by operation of paragraph 1 (iii) of the
      United Kingdom’s Optional Clause Declaration, the Court has no
      jurisdiction to decide on the claims in question” (ibid., para. 8).


231

1061     nuclear arms and disarmament (sep. op. bhandari)

(iv) The Application is inadmissible and/or that the Court lacks jurisdiction
     to address the claim on the ground of the absence from the proceedings
     of States whose essential interests are engaged by it (POUK, para. 9).
 (v) Any judgment of the Court would have no practical consequences,
     the Application falls outside the judicial function of the Court and
     the Court should therefore decline to exercise jurisdiction in any
     event (POUK, para. 10).
  17. Out of these ﬁve preliminary objections, in my considered view, some
preliminary objections are direct and conclusive, which in the facts and cir-
cumstances should have been adjudicated by the Court so that the Appli-
cant may not be able to re-open the same proceedings later on. These are:
(a) Monetary Gold principle, i.e., the absence of essential parties not party
    to the instant proceedings;
(b) the Marshall Islands claim is excluded in consequence of the Optional
    Clause Declaration of the Parties; and
(c) the Marshall Islands’ claim falls outside the judicial function of the
    Court and the Court should therefore decline to exercise jurisdiction
    over the Claim.


                         Monetary Gold Principle
  18. As to Monetary Gold, the Applicant in its Application submitted a
chart, which indicates that India, Pakistan and the United Kingdom,
Respondents in these three proceedings put together, possess less than
3 per cent of the total nuclear weapons in the world (Application of the
Marshall Islands, p. 9). The other countries, who possess the other more
than 97 per cent of the nuclear weapons in the world, are not before the
Court and consequently the Court is precluded from exercising its juris-
diction in this matter with respect to those States (the States possessing
97 per cent of the nuclear weapons). Therefore, it is indispensable to have
the participation of the other countries who possess such a large quantity
of the world’s nuclear weapons.
  19. The Court considered in its 1996 Advisory Opinion on nuclear
weapons that any realistic search for general and complete disarmament
would require the co-operation of all States (Legality of the Threat or Use
of Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I), p. 264,
para. 100).
  20. This preliminary objection is substantial in character and it ought
to have been adjudicated by the Court.

                The Parties’ Optional Clause Declarations
  21. In its submission on preliminary objections, the United Kingdom
argued that, if the Court were to ﬁnd that there was a justiciable dispute
between the Parties (which it denies), in that case it would not be a dis-

232

1062      nuclear arms and disarmament (sep. op. bhandari)

pute “that is properly amenable to adjudication by the Court simply by
reference to situations or facts subsequent to 17 September 1991”, as
required by the Marshall Islands’ Optional Clause Declaration. This is so
because any dispute that could be found to exist would necessarily turn
on the alleged continuous conduct of the United Kingdom stretching
from the entry into force of the NPT on 5 March 1970 until the present.
The Respondent argues that given that “a material component of the dis-
pute falls outside the Court’s jurisdiction ratione temporis, the Marshall
Islands’ claim against the United Kingdom falls outside the jurisdiction
of the Court in toto” (POUK, para. 64).

  22. This is a substantial objection in character, and it should have been
considered by the Court.

                   The Claim Falls Outside the Jurisdiction
                               of the Court
   23. The United Kingdom argues that the claim falls outside the judi-
cial function of the Court and the Court should therefore decline to exer-
cise jurisdiction over the claim (POUK, paras. 104-112). In its
Counter-Memorial, the Respondent submitted that “even if the Court
ﬁnds that it has jurisdiction in a particular case, it may decline to exercise
that jurisdiction if it considers that to do so would be incompatible
with its function” (ibid., para. 104). Reliance was placed on this Court’s
decision in the Northern Cameroons case, where the Court considered
that
      “[t]here are inherent limitations on the exercise of the judicial function
      which the Court, as a court of justice, can never ignore . . . The Court
      itself, and not the parties, must be the guardian of the Court’s judicial
      integrity.” (Northern Cameroons (Cameroon v. United Kingdom), Pre-
      liminary Objections, Judgment, I.C.J. Reports 1963, p. 29.)

In application of this concept of judicial integrity, the Respondent argued
that the Court should decline to exercise its jurisdiction in circumstances
where it would not be in a position to “render a judgment capable of
eﬀective application” (ibid., p. 33).
  24. This preliminary objection also deserved adjudication.

  25. The majority Judgment ought to have held clearly that, on the
basis of documents and pleadings of the Parties, no dispute existed
between the Parties at the time of ﬁling the Application while upholding
the United Kingdom’s ﬁrst preliminary objection.


                                             (Signed) Dalveer Bhandari.


233

